Opinion by
Mb. Justice Mitchell,
This case is very similar to Peters v. Grim, decided at the present term, and is governed by the same principles. In this as in that case the transactions, whatever their character, were completed and over, an account had been rendered, accepted and settled, the profits distinguished and separated from the original deposit, and paid over to the plaintiff, leaving in defendant’s hands only the deposit, which both parties recognized as plaintiff’s money, held by defendant as such. Even conceding the prior transactions to have been gambling operations, that character did not necessarily continue forever, as to the balance remaining due after the settlement of the account. On the contrary, that money had been definitely withdrawn from the illegal use. It was no longer in use as part of the old stock purchases, and was not to be ventured in new ones. It was money of plaintiff in the hands of defendant which the former was entitled to recover.
The argument that it was not the same money that plaintiff originally deposited but part of the winnings of the illegal transactions is of no weight. The cases where money is required to be earmarked, or where the law will inquire whether it is the identical coin or bank notes are exceptional. For all ordinary purposes in law as in the business of life, the same sum of money is the same money, whether it is represented by the identical coin, or not. A depositor in bank never except by chance gets back the identical cash he deposits, that becomes the property of the bank, but the amount of his deposit is his money in law all the time, no matter how it is repaid to him, and this is the general rule. The parties here as already said distinguished and separated the profits from the deposit, and defendant paid the former to the plaintiff. The balance that was left unpaid was agreed and treated by both parties as the *170original deposit, and for purposes of title and right to recover it such it was, as much as if it had been put into bank in notes and drawn out in coin of the same amount.
Judgment reversed and judgment ordered to be entered for plaintiff on the verdict.
See preceding case.
A motion for reargument was filed by counsel for appellee May • 16, 1892. May 23, 1892, Per Curiam, reargument refused.